ANNUAL INFORMATION FORM For the Year Ended December 31, 2008 March 6, 2009 TABLE OF CONTENTS Page INTRODUCTORY INFORMATION 2 NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 CORPORATE STRUCTURE 5 GENERAL DEVELOPMENT OF THE BUSINESS 5 NARRATIVE DESCRIPTION OF THE BUSINESS 9 OVERVIEW 9 MAJOR PROPERTIES 9 SIGNIFICANT INVESTMENTS 13 RESERVES AND OTHER OIL AND GAS INFORMATION 15 RESOURCES AND RELATED INFORMATION 30 GENERAL 33 DIRECTORS AND OFFICERS 34 AUDIT COMMITTEE INFORMATION 37 DESCRIPTION OF SHARE CAPITAL 38 CREDIT RATINGS 39 MARKET FOR SECURITIES 40 DIVIDENDS 40 LEGAL PROCEEDINGS 40 RISK FACTORS 41 TRANSFER AGENT AND REGISTRAR 50 INTERESTS OF EXPERTS 50 ADDITIONAL INFORMATION 50 APPENDIX A - Report on Reserves Data by Independent Qualified Reserves Evaluator 51 APPENDIX B - Report of Management and Directors on Reserves Data and Other Information 52 APPENDIX C - National Instrument 51-101 Equity Investments Disclosure 53 APPENDIX D - Audit Committee Charter 59 -i- INTRODUCTORY INFORMATION In this annual information form, unless otherwise specified or the context otherwise requires, reference to Paramount or to the Company includes reference to subsidiaries and partnerships directly and indirectly owned by Paramount Resources Ltd. Unless otherwise indicated, all financial information included in this annual information form is determined using Canadian generally accepted accounting principles (Canadian GAAP). Paramounts audited consolidated financial statements as at and for the year ended December 31, 2008 can be found under the Companys profile on the SEDAR website at www.sedar.com. This annual information form contains disclosure expressed as Boe (barrels of oil equivalent), MBoe (thousands of barrels of oil equivalent), Boe/d (barrels of oil equivalent per day), Bbl (barrels), Mbbl (thousands of barrels), Mcf (thousands of cubic feet), MMcf (millions of cubic feet), Bcf (billions of cubic feet), MMcfe (millions of cubic feet equivalent), Bcfe (billions of cubic feet equivalent), and MMcfe/d (millions of cubic feet equivalent per day). All oil and natural gas equivalency volumes have been derived using the ratio of six thousand cubic feet of natural gas to one barrel of oil. Equivalency measures may be misleading, particularly if used in isolation. A conversion ratio of six thousand cubic feet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the well head. Unless otherwise specified, all dollar amounts are expressed in Canadian dollars and all references to dollars or $ are to Canadian dollars and all references to US$ are to United States dollars. NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements included in this annual information form constitute forward-looking statements or information under applicable securities legislation. Forward-looking statements or information typically contain statements with words such as anticipate, believe, expect, plan, intend, estimate, propose, or similar words suggesting future outcomes or statements regarding an outlook. Forward-looking statements or information in this annual information form include, but are not limited to: business strategies and objectives, capital expenditures, reserve and resource quantities and the undiscounted and discounted present value of future net revenues from such reserves and resources, anticipated tax and royalty liabilities, future production levels, exploration and development plans and the timing thereof, abandonment and reclamation plans and costs, acquisition and disposition plans, operating and other costs and royalty rates. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect. The following assumptions have been made, in addition to any other assumptions identified in this annual information form: § future oil and gas prices and general economic and business conditions; § the ability of Paramount to obtain required capital to finance its exploration, development and operations; § the ability of Paramount to obtain equipment, services, supplies and personnel in a timely manner to carry out its activities; § the ability of Paramount to market its oil and natural gas successfully to current and new customers; § the ability of Paramount to secure adequate product transportation and storage; § the ability of Paramount and its industry partners to obtain drilling success consistent with expectations; § the timely receipt of required regulatory approvals; and -2- § currency, exchange and interest rates. Although Paramount believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on such forward-looking statements or information as Paramount can give no assurance that such expectations will prove to be correct. Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by Paramount and described in the forward-looking statements or information. These risks and uncertainties include, but are not limited to: § fluctuations in oil and gas prices, foreign currency exchange rates and interest rates; § general economic and business conditions; § loss of the services of any of Paramounts executive officers or key employees; § the ability of Paramounts management to execute its business plan; § the risks of the oil and gas industry, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand for oil and gas; § the ability of Paramount to obtain required capital to finance its exploration, development and operations and the adequacy and costs of such capital; § risks and uncertainties involving the geology of oil and gas deposits; § the uncertainty of reserves estimates and reserves life; § the uncertainty of resource estimates and resource life; § the ability of Paramount to add production and reserves through development and exploration activities; § the impact of market competition; § the uncertainty of estimates and projections relating to exploration and development costs and expenses; § the uncertainty of estimates and projections relating to future production and the results of exploration, development and drilling; § potential delays or changes in plans with respect to exploration or development projects or capital expenditures; § the availability of future growth prospects and Paramounts expected financial requirements; § risks inherent in Paramount's marketing operations, including counterparty credit risk; § Paramounts ability to obtain equipment, services, supplies and personnel in a timely manner to carry out its activities; § Paramount's ability to enter into or continue leases; § Paramount's ability to secure adequate product transportation and storage; § imprecision in estimates of product sales and the anticipated revenues from such sales; § weather conditions; § the ability to obtain necessary regulatory approvals; § the possibility that government laws, regulations or policies may change or governmental approvals may be delayed or withheld; § uncertainty in amounts and timing of royalty payments and changes to royalty regimes and government regulations and the interpretation regarding royalty calculations; § changes in taxation laws and regulations and the interpretation thereof; -3- § health, safety and environmental risks; § changes in environmental laws and regulations and the interpretation thereof; § the value and liquidity of Paramounts investments in other entities and the returns on such investments; § the cost of future abandonment activities and site restoration; § risks associated with existing and potential future law suits and regulatory actions against Paramount; § uncertainty regarding aboriginal land claims and co-existing with local populations; § occurrence of a significant event against which the Company is not fully insured; and § other risks and uncertainties described elsewhere in this annual information form or in Paramount's other filings with Canadian securities authorities and the United States Securities and Exchange Commission. The forward-looking statements or information contained in this annual information form are made as of the date hereof and, except as required by law, Paramount undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise. -4- CORPORATE STRUCTURE Paramount was incorporated under the laws of the Province of Alberta on February 14, 1978. Paramount amalgamated with Paramount Acquisition Ltd., a wholly-owned subsidiary of Paramount, on January 1, 1992 and continued as Paramount Resources Ltd. Paramounts shares were split on a three for one basis in 1989 and again in 1997 on the same basis. Paramount amalgamated with Summit Resources Limited, a wholly-owned subsidiary of Paramount, on January 1, 2007 and continued as Paramount Resources Ltd. Paramount has spun-out three public entities: (i) Paramount Energy Trust in February, 2003; (ii) Trilogy Energy Trust (Trilogy) in April, 2005; and (iii) MGM Energy Corp. (MGM Energy) in January, 2007. In conjunction with the spinout of Trilogy, Paramounts articles were amended to change the designation of Paramounts common shares to Class A Common Shares, add certain rights to such shares, and add Class X Preferred Shares and Class Z Preferred Shares to Paramounts authorized share capital. In conjunction with the spinout of MGM Energy (see GENERAL DEVELOPMENT OF THE BUSINESS  2007), Paramounts articles were amended to add Class Y Preferred Shares to Paramounts authorized share capital. The Class X Preferred Shares, Class Y Preferred Shares and Class Z Preferred Shares were subsequently cancelled and on May 17, 2007, the Companys articles were amended to remove Class X Preferred Shares, Class Y Preferred Shares and Class Z Preferred Shares from the Companys authorized share capital. Further information on the Companys authorized share capital is set forth under DESCRIPTION OF SHARE CAPITAL. Paramount's Class A Common Shares (Common Shares) are listed on the Toronto Stock Exchange (TSX) under the symbol POU and Paramount is currently part of the S&P/TSX Composite Index (Capped Energy sub index). The head and registered office of the Company is located at Suite 4700, 888  3 rd Street S.W., Calgary, Alberta T2P 5C5. Paramount and Paramount Resources, an Alberta general partnership which is directly and indirectly wholly-owned by Paramount, held, in aggregate, greater than 84 percent of Paramounts consolidated assets as at December 31, 2008 which accounted for greater than 88 percent of Paramounts consolidated revenues for the year ended December 31, 2008. Paramounts remaining assets are held by subsidiaries directly and indirectly owned by Paramount. GENERAL DEVELOPMENT OF THE BUSINESS Paramount is an independent Canadian energy company involved in the exploration, development, production, processing, transportation and marketing of natural gas, crude oil and natural gas liquids. The Company commenced operations as a public company on December 18, 1978, with an initial public offering that raised $4.7 million and a share exchange with a private company, Paramount Oil & Gas Ltd., for certain crude oil and natural gas assets with a book value of $341,000. Paramount has adapted to a multitude of operating climates over the past 30 years, and has grown into a company with a market capitalization of approximately $363 million as of March 4, 2009. In addition, Paramount has spun-out three public entities: (i) Paramount Energy Trust in February, 2003; (ii) Trilogy in April, 2005; and (iii) MGM Energy in January, 2007. Paramount continues to hold investments in the securities of Trilogy and MGM Energy, and also holds equity investments in other entities (see SIGNIFICANT INVESTMENTS). Set forth below is a brief description of the events that have influenced the general development of Paramount's business over the past three fiscal years On March 30, 2006, Paramount completed a private placement of 600,000 Common Shares issued on a flow-through basis at $52.00 per share, and a private placement of 600,000 Common Shares at $41.72 per share for total gross proceeds of $56.2 million. -5- On April 11, 2006, Paramount exchanged its 50 percent interest in oil sands leases at Leismer, Corner, Thornbury and Hangingstone subject to the joint venture and partnership with North American Oil Sands Corporation (NAOSC) for approximately 34.1 million common shares of NAOSC (approximately 50 percent of the outstanding common shares of NAOSC at the time of the transaction) and aggregate cash consideration of approximately $17.5 million. During the second quarter of 2006, Paramount, together with a private company controlled by Paramounts Chairman and Chief Executive Officer, incorporated a company in the United States (Drillco) to supply drilling services on a take-or-pay basis to Summit Resources, Inc., a wholly-owned United States subsidiary of Paramount. Drillco entered into a contract with a supplier for the construction of two drilling rigs under a cost plus fee arrangement. Initially, Paramount and the private company each owned 50 percent of Drillco. In December of 2006, Paramount purchased all of the interests in Drillco held by the private company for cash consideration of US$1,000 plus repayment of demand loans advanced by the private company to Drillco, which totalled approximately $11.8 million including accrued interest thereon. On August 28, 2006, Paramount closed a six year US$150 million non-revolving Term Loan B Facility (the TLB). The full amount of the TLB was drawn upon closing. The TLB was secured by all of the common shares of NAOSC held by Paramount at the time and was required to be repaid with the net proceeds received from any sale or other disposition of all or any part of such NAOSC common shares. On September 14, 2006, Paramount entered into an area wide farm-in agreement (the Farm-In) with respect to Mackenzie Delta, Northwest Territories exploratory properties EL 394, EL 427 and Inuvik Concession Blocks 1 and 2, covering approximately 412,500 hectares. On October 19, 2006, Paramount announced that its board of directors had approved in principle a proposed spinout transaction (the MGM Energy Spinout), which would result in future activities relating to the Farm-In and to Paramounts Colville Lake/Sahtu, Northwest Territories properties being carried on by a newly created public corporation, initially owned by Paramount and its shareholders. On December 11, 2006, Paramount announced the details and terms of the MGM Energy Spinout. MGM Energy Corp. was subsequently chosen as the name for the new public corporation. On November 28, 2006, Paramount completed a private placement of 2,000,000 Common Shares issued on a flow-through basis at a price of $33.75 per share for gross proceeds of $67.5 million. On January 11, 2007, Paramounts shareholders and the Court of Queens Bench of Alberta approved an arrangement under the Business Corporations Act (Alberta) in respect of the MGM Energy Spinout. The MGM Energy Spinout was completed on January 12, 2007. As part of the MGM Energy Spinout, Paramount transferred the following to MGM Energy: (i) its rights under the Farm-In; (ii) its oil and gas properties in the Colville Lake/Sahtu, Northwest Territories area encompassing approximately 600,000 gross (385,000 net) hectares; and (iii) one of its wells with minor proved reserves in the Cameron Hills area of the Northwest Territories. The MGM Energy Spinout resulted in Paramounts shareholders owning one MGM Energy common share (MGM Share) and five MGM Energy warrant units for every 25 Common Shares held. Each warrant unit consisted of one short term warrant and one longer term warrant. These warrants entitled the holder thereof to acquire additional shares of MGM Energy at specified prices within certain time periods. The short term warrants were exercisable until February 16, 2007, with approximately 98 percent of such warrants being exercised. The longer term warrants were exercisable until September 30, 2007, with an immaterial number of such warrants being exercised. Upon completion of the MGM Energy Spinout, Paramounts shareholders owned approximately 13.4 percent of the outstanding MGM Shares, with the remaining 86.6 percent of MGM Energys outstanding shares being held by Paramount. As a result of the exercise of the short term warrants and a subsequent private placement by MGM -6- Energy to certain of its directors, Paramounts ownership in MGM Energy was reduced to approximately 51.7 percent as of February 28, 2007. On May 30, 2007, MGM Energy completed a public offering of common shares in which Paramount did not participate. On August 3, 2007, Paramount invested a further $9.0 million in MGM Energy by purchasing approximately 3.3 million MGM Shares under MGM Energys second public offering. Following this investment, Paramount owned approximately 21.5 million MGM Shares which represented approximately 16.7 percent of the outstanding shares of that company as at December 31, 2007. On March 28, 2007, Paramount closed a six month $100 million senior unsecured non-revolving facility with two Canadian chartered banks (the Non-Revolving Facility). The full amount of the Non-Revolving Facility was drawn at closing. On May 31, 2007, Paramount reached an agreement to sell its oil sands leases and shut-in and producing natural gas rights in the Surmont area of Alberta to MEG Energy Corp. (MEG) for total consideration of $301.7 million. The consideration consisted of $75 million in cash, $75 million in notes receivable due June 30, 2008 and MEG common shares valued at $151.7 million. The MEG transaction closed on June 4, 2007. On April 27, 2007, Paramount reported that Statoil ASA (Statoil) had entered into an acquisition agreement with NAOSC whereby Statoil made an all cash offer to acquire all of the shares of NAOSC at a price of $20 per share. On June 29, 2007, Paramount tendered its 34,120,731 common shares of NAOSC to Statoil under its offer for all of the shares of NAOSC for aggregate cash consideration to Paramount of approximately $682.4 million, and, on the same date, repaid the entire amount outstanding under the Non-Revolving Facility. On July 3, 2007, Paramount repaid the entire amount outstanding under the TLB, plus a 2% prepayment premium. In 2005, Paramount issued approximately US$213.6 million principal amount of 8 ½ percent senior notes due 2013 (the 2013 Notes). During July and August of 2007, the Company purchased US$75.4 million principal amount of its 2013 Notes in open market transactions. Such notes have not been cancelled and may be resold at Paramounts discretion. From August, 2007 to December 31, 2007, Paramount purchased 2,124,200 Trilogy units for approximately $14.2 million through open market purchases. In addition, Paramount acquired a further 603,250 Trilogy units under Trilogys distribution reinvestment plan in 2007. As at December 31, 2007, Paramount held approximately 17.8 million Trilogy units representing approximately 18.8 percent of Trilogys outstanding units as at that date. Paramount received approval from the TSX on May 3, 2007 for a normal course issuer bid (the 2007 NCIB) to purchase, for cancellation, up to 3,298,526 Common Shares during the period from May 7, 2007 to May 6, 2008. During 2007, Paramount purchased and cancelled 3,298,526 Common Shares, being the maximum number permitted, under the 2007 NCIB for total consideration of approximately $54.9 million. On December 17, 2007, Paramount received approval from the TSX to amend the terms of its 2007 NCIB to permit Paramount to purchase an additional 248,333 Common Shares commencing December 19, 2007 and ending May 6, 2008. In January 2008, Paramount purchased 6,400 Common Shares for total consideration of approximately $83,000 under the December 17, 2007 amended 2007 NCIB. In total, 3,304,926 Common Shares were purchased and cancelled pursuant to the 2007 NCIB as amended, for total consideration of approximately $55 million. In February 2008, Paramount purchased 3.5 million common shares of Paxton Corporation (Paxton), a private company involved in greenhouse gas technology, for $4.8 million. During the second quarter of 2008, Paxtons common shares were consolidated on a two for one basis. Paramount owned approximately 10 percent of the outstanding common shares of that company as at December 31, 2008. -7- On March 12, 2008, MEG repaid the entire amount of its $75 million note due to Paramount. In March 2008, Paramount purchased 6.1 million Class A common shares of NuLoch Resources Inc. (NuLoch), a public oil and gas company with properties in Alberta and Saskatchewan, for $6.0 million. As at December 31, 2008, Paramount owned approximately 20 percent of the outstanding Class A common shares of NuLoch. On July 15, 2008, Paramount invested a further $12.3 million in MGM Energy by purchasing approximately 22.4 million MGM Shares under MGM Energys third public offering. Paramount owns approximately 16.7 percent of the outstanding MGM Shares as at December 31, 2008. In August 2008, Drillco entered into a contract with a supplier for the construction of a third drilling rig. The third rig is expected to be in service in 2009. An individual who has an indirect ownership interest in the supplier is also a director of a company affiliated with Paramount. Drillco is expected to continue to supply drilling services to Summit Resources, Inc., a wholly-owned United States subsidiary of Paramount, on a take-or-pay basis as well as pursue third-party drilling service opportunities. On November 18, 2008, Paramount received approval from the TSX for a normal course issuer bid (the 2008 NCIB) to purchase for cancellation up to 3,387,456 Common Shares from November 20, 2008 to November 19, 2009. Between November 20, 2008 and December 31, 2008, Paramount purchased and cancelled 1,008,300 Common Shares under the 2008 NCIB for total consideration of approximately $7.2 million. During 2008, the Company purchased an aggregate US$48.0 million principal amount of its 2013 Notes in open market transactions, reducing the aggregate principal amount owed by Paramount in respect of such notes to US$90.2 million as at December 31, 2008. The 2013 Notes purchased by Paramount have not been cancelled and may be resold at Paramounts discretion. During 2008, Paramount purchased 1,902,400 Trilogy units for approximately $13.7 million through open market purchases and acquired 2,673,220 Trilogy units under Trilogys distribution reinvestment plan. As at December 31, 2008, Paramount held approximately 22.3 million Trilogy units representing approximately 23.3 percent of Trilogys outstanding units as at that date. 2009 Update Between January 1, 2009 to March 4, 2009, Paramount has purchased 587,900 Common Shares for total consideration of approximately $4.1 million under its 2008 NCIB. -8- NARRATIVE DESCRIPTION OF THE BUSINESS OVERVIEW Paramount's principal properties are located primarily in Alberta, the Northwest Territories, and British Columbia in Canada, and in North Dakota and Montana in the United States. In 2008, approximately 74 percent of the Company's production was natural gas. The Company's ongoing exploration, development and production activities are designed to establish new reserves of oil and natural gas and increase the productive capacity of existing fields. In order to optimize its net capacity and control costs, the Company increases ownership and throughput in existing assets as economic opportunities arise and occasionally disposes of lower working interest properties. Paramount strives to maintain a balanced portfolio of opportunities, increasing its working interest in low to medium risk projects and entering into joint venture arrangements on select high risk/high return exploration prospects. From time to time, Paramount enhances its exploration, development and production operations through focused acquisitions of petroleum and natural gas assets and companies within established core areas. At December 31, 2008, approximately 53 percent of Paramount's proved and probable natural gas reserves and approximately 26 percent of its crude oil and natural gas liquids reserves were located in Alberta, with the balance in Paramount's other operating areas. In 2008, Paramount operated approximately 87 percent of its net producing oil and natural gas wells. Paramount also has various strategic investments. These include investments in other entities, including affiliates, and properties and assets at various stages of development where there may not be near-term production but a longer-term value proposition based on spin-outs, sales or future revenue generation. MAJOR PROPERTIES The following is a summary of Paramount's major producing properties at December 31, 2008. The Company has four Corporate Operating Units (COU) described below. Paramount retained independent qualified reserves evaluators to evaluate and prepare a report on 100 percent of its natural gas, crude oil and natural gas liquids reserves as at December 31, 2008. McDaniel & Associates Consultants Ltd. (McDaniel) evaluated Paramounts reserves and reported on them in their report (the McDaniel Report) dated February 23, 2009. Reserves data is discussed below within Paramounts four COUs. The reserves information is disclosed as at December 31, 2008 and is derived from the McDaniel Report. Estimates of reserves for individual properties may not reflect the same confidence level as estimates of reserves for all properties, due to the effects of aggregation. References to reserves in the following property descriptions are to the Companys share of reserves (comprised of working interest plus royalty interest) based on forecast prices and costs contained in the McDaniel Report. Kaybob, Alberta The Kaybob COU (Kaybob or the Kaybob COU) produces natural gas, natural gas liquids (NGLs), and crude oil in West Central Alberta. The core natural gas producing areas in Kaybob include Musreau, Resthaven and Smoky and the primary crude oil producing area is Kakwa. The horizons being pursued within Kaybob are in the Deep Basin, which are high pressure, liquids rich, tight gas formations with large reservoir potential. The Kaybob COU accounted for approximately 26 percent of Paramount's production for the year ended December 31, 2008. Production in this area averaged 21.6 MMcfe/d or 3,606 Boe/d in 2008, comprised of 18.2 MMcf/d of natural gas and 576 Bbl/d of crude oil and NGLs. In 2008, Paramount drilled 21 gross (9.7 net) wells in Kaybob. As of December 31, 2008, reported reserves in the Kaybob COU totaled 30.1 Bcfe of proved reserves that were 85 -9- percent natural gas weighted and 13.4 Bcfe of probable reserves that were 86 percent natural gas weighted. Paramount operates approximately 50 percent of its production in the Kaybob COU. In 2008, Paramount continued to focus its efforts in the Kaybob COU on reducing per-well drilling, completion, equipping and tie-in costs. Paramount applied for and received regulatory approval to allow the drilling of up to four wells per section in 62 sections of land throughout the Musreau, Resthaven and Smoky areas. Downspacing applications have been submitted for an additional 40 sections of land of which 22 sections have been approved. Approval for the balance of the applications is anticipated in the first half of 2009. Cost savings from downspacing are expected to be realized through pad drilling, due to reduced equipment mobilization costs, and shared production facilities and pipelines. During the 2008/09 winter drilling season, Paramount has drilled three wells pursuant to its downspace drilling initiatives. At Resthaven, Paramount drilled two wells, one of which was horizontal, of what will ultimately be a four well pad. At Smoky, Paramount drilled a second well from a lease with an existing well. Paramount expects the completion and tie-in of these wells, utilizing shared facilities and pipelines, will be finished by the end of the first quarter of 2009. Based on the expected success and savings associated with the downspacing projects, Paramount anticipates drilling additional pad wells and horizontal wells in Kaybob in the future. To reduce operating costs for existing Resthaven area wells, Paramount elected to redirect gas from some wells away from a more expensive non-operated facility, to utilize the lower cost 10 percent working interest capacity Paramount has in the 100 MMcf/d Smoky plant. This was accomplished using a gathering line acquired by Paramount in 2007. In December 2008, Paramount reduced its obligation under the terms of a firm service processing agreement at a third party owned and operated Musreau gas plant to reduce processing costs in the Musreau area. Grande Prairie, Alberta The Grande Prairie COU (Grande Prairie or the Grande Prairie COU) produces natural gas, NGLs, and crude oil in Central Alberta. The core natural gas producing areas in Grande Prairie include established properties at Mirage and Saddle Hills and more recently developed sour gas properties at Ante Creek. Grande Prairies primary crude oil producing property is located at Crooked Creek. Paramount continues to evaluate the reservoir dynamics at Ante Creek and Crooked Creek and develop more efficient exploitation and production practices. In 2009, Grande Prairie will focus on exploring undeveloped land and drilling critical pool defining wells in the Karr area. The Grande Prairie COU accounted for approximately 16 percent of Paramount's production for the year ended December 31, 2008. Production in this area averaged 13.4 MMcfe/d or 2,241 Boe/d in 2008, comprised of 9.7 MMcf/d of natural gas and 628 Bbl/d of crude oil and natural gas liquids. Paramount drilled 16 gross (7.7 net) wells in Grande Prairie in 2008. As of December 31, 2008, reported reserves in the Grande Prairie COU consisted of 17.3 Bcfe of proved reserves that were 67 percent natural gas weighted and 10.1 Bcfe of probable reserves that were 51 percent natural gas weighted. Paramount operates approximately 75 percent of its production in the Grande Prairie COU. Paramount operates eight compressor sites in the Grande Prairie COU at Mirage, Saddle Hills, Karr and Goose River, with an average working interest of approximately 80 percent. The Company also operates three oil batteries in Grande Prairie, two oil batteries at Mirage (in which Paramount has a 100 percent interest) and one oil battery at Ante Creek (in which Paramount has a 57.5 percent interest). Paramount's Crooked Creek production is processed at a non-operated facility in which Paramount has an 18 percent ownership interest. At Crooked Creek, Good Production Practice (GPP) waterflood was brought on in late December 2008, with initial production of 150 Boe/d, which increased up to 500 Boe/d by the end of February 2009. -10- Northwest Alberta/Northwest Territories/Northeast British Columbia The Northern COU (Northern or the Northern COU) includes properties in Northwest Alberta, Northeast British Columbia and extends into the Cameron Hills and Fort Liard areas of the Northwest Territories. Northerns primary focus remains at Cameron Hills in the Northwest Territories, where properties generate a significant portion of Northerns total natural gas, crude oil and NGLs production. Other significant natural gas producing properties within Northern are located at Bistcho and Haro in Northwest Alberta and Clarke Lake in Northeast British Columbia. The Northern COU accounted for approximately 28 percent of Paramount's production for the year ended December 31, 2008. Production in this area averaged 22.8 MMcfe/d or 3,796 Boe/d in 2008, comprised of 18.2 MMcf/d of natural gas and 768 Bbl/d of crude oil and natural gas liquids. In 2008, Paramount drilled 6 gross (3.5 net) wells in this COU. As of December 31, 2008, Paramount's reported reserves in the Northern COU totalled 34.5 Bcfe of proved reserves that were 80 percent natural gas weighted and 34.9 Bcfe of probable reserves that were 93 percent natural gas weighted. Paramount operates approximately 66 percent of its production in the Northern COU. The Company operates one sour gas plant at Bistcho Lake, in which Paramount has a 59 percent interest, which processes gas from both Bistcho and from Cameron Hills in the Northwest Territories, and one sweet gas plant at East Negus, in which Paramount has a 85 percent interest. Paramount also operates an oil battery at Cameron Hills, in which Paramount has an 88 percent interest. Natural gas from the Haro property is processed at an approximately 50 percent owned third-party operated gas plant. Natural gas is also processed at third-party operated facility in Clarke Lake, British Columbia. In March 2008, Paramount shut down its West Liard facility and production, located in the Northwest Territories, and sold its Maxhamish facility and Tattoo property located in British Columbia as a result of declining production, low commodity prices and high operating costs. During the second quarter of 2008, Paramount initiated a process to explore the sale of properties in the Cameron Hills, Bistcho, Negus, and Larne areas in Alberta and the Northwest Territories. On July 29, 2008, the initial bidding period closed and while interest was expressed, no acceptable bids were received. The formal sales process was closed in the third quarter. Southern Alberta and USA The Southern COU (Southern or the Southern COU) produces crude oil and natural gas in Southern Alberta, North Dakota and Montana. Southerns core areas comprise the gas producing Chain / Craigmyle field near Drumheller, Alberta and the oil producing area near Medora, North Dakota. The Southern COU accounted for approximately 29 percent of Paramount's production for the year ended December 31, 2008. Total production in the Southern COU averaged 23.8 MMcfe/d or 3,969 Boe/d in 2008, comprised of 14.1 MMcf/d of natural gas and 1,619 Bbl/d of crude oil and natural gas liquids. In 2008, the Company drilled 28 gross (17.6 net) wells in the Southern COU. As of December 31, 2008, reported reserves in this COU were 53.7 Bcfe of proved reserves that were approximately 61 percent natural gas weighted and 18.4 Bcfe of probable reserves that were approximately 59 percent natural gas weighted. The Company operates approximately 90 percent of its production in Southern. In recent years, a major focus of the Southern COU has been the development of natural gas production from the Horseshoe Canyon coals and Edmonton sands in Southern Alberta. As of December 31, 2008, Paramount had 185 gross (147 net) shallow coal and sand wells on production, of which Paramounts share of production was approximately 4.8 MMcf/d at year end. -11- During 2008, the Company expanded its light oil production from the deep-Bakken play in North Dakota. Paramount drilled 13 gross (11.8 net) wells during 2008, of which 11 wells were completed in 2008, one well was completed in January 2009, and one well is expected to be completed later in 2009. For the 11 wells completed, Paramounts working interest was producing approximately 300 boe/d at year end from the Bakken, Birdbear, and Red River formations in North Dakota. Paramount also participated in the drilling of 3 gross (0.8 net) non-operated wells in the US during 2008. During 2008, the Company recognized a write-down of $44.6 million related petroleum and natural gas properties. The property write-down related primarily to oil properties in the United States and is attributable to lower than expected reserve additions and higher than expected costs. The Company owns and operates one gas plant at Chain/Craigmyle. Approximately 60 percent of the natural gas produced in the Southern COU is processed at this plant. Approximately 80 percent of the total oil production in Southern utilizes Company-operated batteries, in which Paramount has working interests ranging up to 100 percent. Other Properties The Company has other minor properties in Northeast Alberta. Production from these minor properties averaged 0.8 MMcfe/d or 152 Boe/d in 2008. During the year, Paramount sold its Cold Lake Elizabeth property which averaged 136 Boe/d of production during the year. As of December 31, 2008, reported reserves for other properties were 0.1 Bcfe of proved reserves and 8.7 Bcfe of probable reserves, all natural gas. -12- SIGNIFICANT INVESTMENTS The following is a summary of Paramounts significant investments in Trilogy trust units and common shares of MGM Energy and MEG as of the dates specified. In addition, Paramount owns investments in other public and private entities. These investments constitute an important component of the total value of the Companys assets. Trilogy Energy Trust Trilogy is a public Canadian energy trust with producing oil and natural gas assets primarily in the Kaybob area of Alberta. For the year ended December 31, 2008, Trilogys reported average production was approximately 79 percent natural gas weighted. On December 31, 2008, Paramount owned approximately 22.3 million Trilogy units, representing approximately 23.3 percent of Trilogys outstanding units as at such date. The market value of Paramounts investment in Trilogy was approximately $129 million as of December 31, 2008, based on the closing market price of Trilogys trust units on the TSX as of that date. Approximately 12.8 million of the Trilogy units owned by Paramount are pledged as security for the Companys 2013 Notes. Paramount accounts for its investment in Trilogy units using the equity method. As a result, pursuant to National Instrument 51-101  Standards of Disclosure for Oil and Gas Activities (NI 51-101), Paramount is required to separately disclose information concerning Trilogys oil and gas reserves and future net revenue as at December 31, 2008 and certain costs incurred by Trilogy during 2008, based on the Companys equity interest in Trilogy. This information is set out in APPENDIX C  NATIONAL INSTRUMENT 51- Readers are cautioned that Paramount does not have any direct or indirect interest in, or right to, the reserves or future net revenue of Trilogy disclosed in APPENDIX C nor does Paramount have any direct or indirect obligation in respect of, or liability for, the costs incurred by Trilogy disclosed in APPENDIX C. The Company is a unitholder of Trilogy, just like any other unitholder of Trilogy, and, accordingly, the value of the Companys investment in Trilogy is based on the trading price of Trilogys units on the TSX. The attached APPENDIX C has been prepared based solely on publicly disclosed information contained in Trilogys annual information form dated March 3, 2009. For additional information regarding Trilogys reserves, properties and costs incurred on such properties, reference should be made to Trilogys annual information form which is posted on SEDAR (www.sedar.com) under Trilogys profile and is not incorporated by reference in this annual information form. MGM Energy Corp. MGM Energy is a public Canadian energy company spun out by Paramount in January, 2007. MGM Energy is focused on the acquisition and development of hydrocarbon resources in Northern Canada and is currently active in the Mackenzie Delta. Paramount owned approximately 43.8 million MGM Shares as of December 31, 2008, representing approximately 16.7 percent of the outstanding MGM Shares as at such date. The market value of Paramounts investment in MGM Energy was approximately $8.3 million as of December 31, 2008, based on the closing market price of MGM Shares on the TSX as of that date. For information regarding how Paramount came to own its MGM Energy common shares, see GENERAL DEVELOPMENT OF THE BUSINESS  2007. -13- Paramount accounts for its investment in MGM Energy using the equity method. As a result, pursuant to NI 51-101, Paramount is required to separately disclose information concerning MGM Energys oil and gas reserves and future net revenue as at December 31, 2008 and certain costs incurred by MGM Energy during 2008, based on the Companys equity interest in MGM Energy. This information is set out in APPENDIX C  NATIONAL INSTRUMENT 51- Readers are cautioned that Paramount does not have any direct or indirect interest in, or right to, the reserves or future net revenue of MGM Energy disclosed in APPENDIX C nor does Paramount have any direct or indirect obligation in respect of, or liability for, the costs incurred by MGM Energy disclosed in APPENDIX C. The Company is a shareholder of MGM Energy, just like any other shareholder of MGM Energy, and, accordingly, the value of the Companys investment in MGM Energy is based on the trading price of MGM Shares on the TSX. The attached APPENDIX C has been prepared based solely on publicly disclosed information contained in MGM Energys annual information form to be filed in March 2009. For additional information regarding MGM Energy reserves, properties and costs incurred on such properties, reference should be made to MGM Energys annual information form which will be posted on SEDAR ( www.sedar.com ) under MGM Energys profile and is not incorporated by reference in this annual information form. MEG Energy Corp. MEG is a private Canadian energy company focused on oil sands development in the Athabasca region of Alberta. MEG owns a 100 percent working interest in over 800 square miles of oil sands leases with its principal asset being 80 contiguous square miles of oil sands leases in Christina Lake. MEGs head office is based in Calgary, Alberta. Paramount owned 3.7 million MEG common shares as of December 31, 2008, representing, to Paramounts knowledge, approximately 2.9 percent of MEGs outstanding common shares as at such date. As MEG is a private company, there is currently no market for the MEG common shares that Paramount holds and there is no guarantee that a market for these common shares will develop. The value of the MEG common shares held by Paramount may not be able to be realized unless and until a market for these common shares develops, and even if such a market develops there is no guarantee respecting the price Paramount will receive for its MEG common shares or that the Company will in fact be able to sell any or all of the common shares it may wish to dispose of. As at December 31, 2008, Paramount carried its investment in MEG at $102 million on its fiscal 2008 consolidated financial statements. For information regarding how Paramount came to own its MEG common shares, see GENERAL DEVELOPMENT OF THE BUSINESS  2007. Paramount does not use the equity method to account for its investment in MEG. As a result, Paramount is not required by NI 51-101 to disclose information concerning MEGs oil and gas reserves, future net revenues and costs incurred. -14- RESERVES AND OTHER OIL AND GAS INFORMATION The reserves information provided below is derived from the McDaniel Report. The evaluation by McDaniel was prepared in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (COGE Handbook) and the reserves definitions contained in NI 51-101. The following tables set forth information relating to Paramount's working interest share of reserves, net reserves after royalties, and present worth values as at December 31, 2008. The reserves are reported using forecast prices and costs. Columns and rows may not add in the following tables due to rounding. All evaluations of future net revenue are stated prior to any provision for interest costs or general and administrative costs and after the deduction of estimated future capital expenditures for wells to which reserves have been assigned. Royalties have been calculated based on Albertas New Royalty Framework which came into effect on January 1, 2009. It should not be assumed that the estimated future net revenue shown below is representative of the fair market value of Paramount's properties. There is no assurance that such price and cost assumptions will be attained and variances could be material. The recovery and reserve estimates of natural gas, crude oil and natural gas liquids reserves provided herein are estimates only and there is no guarantee that the estimated reserves will be recovered. Actual natural gas, crude oil and natural gas liquids reserves may be greater than or less than the estimates provided herein. Paramount's Audit Committee, comprised of independent board members, reviews the qualifications and appointment of McDaniel, Paramounts independent qualified reserves evaluator. The Audit Committee also reviews the procedures for providing information to the evaluator. All booked reserves are based upon annual evaluation by McDaniel, Paramounts independent qualified reserves evaluator. -15- Reserves Information Reserves Data  Forecast Prices and Costs The following table summarizes Paramounts reserves evaluated at December 31, 2008 using forecast prices and costs. Light & Medium Natural Gas Natural Gas Crude Oil Liquids Total Gross Net Gross Net Gross Net Gross Net Reserves Category (Bcf) (Bcf) (MBbl) (MBbl) (MBbl) (MBbl) (MBoe) (MBoe) Canada Proved Developed Producing 73.1 61.9 2,251 1,877 770 561 15,198 12,756 Developed Non-producing 18.2 15.3 185 154 269 178 3,488 2,882 Undeveloped 3.9 3.5 10 8 - - 662 590 Total Proved 95.2 80.7 2,446 2,040 1,038 739 19,348 16,228 Total Probable 67.9 56.9 1,332 1,055 523 356 13,168 10,889 Total Proved plus Probable Canada 163.1 137.6 3,777 3,094 1,561 1,095 32,516 27,117 United States Proved Developed Producing 0.6 0.5 2,720 2,160 67 56 2,887 2,300 Developed Non-producing - - 7 6 - - 8 7 Undeveloped - Total Proved 0.6 0.5 2,726 2,166 67 56 2,895 2,307 Total Probable 0.2 0.2 910 725 21 17 968 774 Total Proved plus Probable USA 0.8 0.7 3,636 2,890 88 73 3,863 3,081 Total Company Total Proved 95.8 81.2 5,172 4,205 1,106 795 22,243 18,535 Total Probable 68.1 57.1 2,241 1,779 543 373 14,136 11,663 Total Proved plus Probable Reserves -16- Net Present Value of Future Net Revenue  Forecast Prices and Costs The following table summarizes the net present values of future net revenue attributable to Paramounts reserves evaluated at December 31, 2008 using forecast prices and costs. The net present values are reported before income tax and after income tax and have been discounted using rates of 0 percent, 5 percent, 10 percent, 15 percent and 20 percent as well as on a net unit value basis at a discount rate of 10 percent before income taxes. The net present value of future net revenues is the same before and after tax. It is estimated that the Company will not be cash taxable due to the availability of sufficient tax pools. Future Net Revenue does not represent fair market value. Net Present Value of Future Net Revenues ($ millions) Unit Value Before Tax Discounted at 10% Before and After Income Tax (discounted at) Reserves Category 0 % 5 % 10 % 15 % 20 % $/boe Canada Proved Developed Producing 447.8 382.8 334.7 298.0 269.3 26.24 Developed Non-producing 69.9 51.9 40.4 32.6 27.0 14.02 Undeveloped 12.3 7.8 4.5 2.2 0.5 7.65 Total Proved 530.0 442.5 379.6 332.8 296.8 23.39 Total Probable 346.3 254.6 195.8 155.8 127.2 17.98 Total Proved plus Probable Canada 876.3 697.1 575.4 488.5 424.0 21.22 United States Proved Developed Producing 100.1 79.6 66.3 57.1 50.4 28.83 Developed Non-producing (0.3 ) (0.3 ) (0.2 ) (0.2 ) (0.2 ) (35.27) Undeveloped - Total Proved 99.8 79.3 66.1 56.9 50.2 28.64 Total Probable 40.7 25.8 18.2 13.8 11.1 23.51 Total Proved plus Probable USA 140.5 105.1 84.3 70.7 61.3 27.35 Total Company Total Proved 629.8 521.8 445.7 389.7 347.0 24.05 Total Probable 387.0 280.4 214.0 169.6 138.3 18.35 Total Proved plus Probable Reserves -17- Future Net Revenue  Forecast Prices and Costs The following table summarizes the total undiscounted future net revenue attributable to Paramounts reserves evaluated at December 31, 2008 using forecast prices and costs. Reserves Category ($ millions) Proved Proved plus Probable Canada Revenue 1,108.4 1,892.0 Royalties 182.1 312.2 Operating Costs 319.7 559.1 Development Costs 41.9 106.3 Well Abandonment Costs 34.7 38.1 Future Net Revenue Before Income Tax 530.0 876.3 Income Taxes - - Future Net Revenue After Income Tax 530.0 876.3 United States Revenue 234.4 328.7 Royalties 48.1 67.3 Operating Costs 84.0 118.3 Development Costs - - Well Abandonment Costs 2.5 2.6 Future Net Revenue Before Income Tax 99.8 140.5 Income Taxes - - Future Net Revenue After Income Tax 99.8 140.5 Total Company Revenue 1,342.9 2,220.7 Royalties 230.3 379.5 Operating Costs 403.7 677.4 Development Costs 41.9 106.3 Well Abandonment Costs 37.2 40.7 Future Net Revenue Before Income Tax 629.8 1,016.8 Income Taxes - - Future Net Revenue After Income Tax 629.8 1,016.8 (1) Royalties includes crown royalties, freehold royalties, overriding royalties, mineral taxes and net profit interest payments. -18- Future Net Revenue by Production Group  Forecast Prices and Costs The following table summarizes the net present value of future net revenue by production group and on a net unit value basis before income tax attributable to Paramounts reserves evaluated at December 31, 2008 using forecast prices and costs, discounted at 10 percent. Future Net Revenue Unit Value Before Income Tax Before Income Tax (discounted at 10%) (discounted at 10%) Reserves Category Production Group ($ millions) ($/boe) Natural Gas (including by-products but excluding solution gas from oil Proved wells) 274.6 19.16 Light and Medium Crude Oil (including solution gas and other by- products) 171.1 40.69 Total Proved Natural Gas (including by-products but excluding solution gas from oil Proved plus Probable wells) 418.4 17.28 Light and Medium Crude Oil (including solution gas and other by- products) 241.3 40.32 Total Proved plus Probable The following definitions and assumptions form the basis of classification for reserves presented in the McDaniel Report: (a) Proved Reserves are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. i Developed Reserves are those reserves that are expected to be recovered from existing wells and installed facilities or, if facilities have not been installed, that would involve a low expenditure (for example, when compared to the cost of drilling a well) to put the reserves on production. The developed category may be subdivided into producing and non-producing. ii Developed Producing Reserves are those reserves that are expected to be recovered from completion intervals open at the time of the estimate. These reserves may be currently producing or, if shut-in, they must have previously been on production, and the date of resumption of production must be known with reasonable certainty. iii Developed Non-producing Reserves are those reserves that either have not been on production, or have previously been on production, but are shut-in, and the date of resumption of production is unknown. iv Undeveloped Reserves are those reserves expected to be recovered from known accumulations where a significant expenditure (for example, when compared to the cost of drilling a well) is required to render them capable of production. They must fully meet the requirements of the reserves classification (proved, probable, possible) to which they are assigned. -19- In multi-well pools it may be appropriate to allocate total pool reserves between the developed and undeveloped categories or to subdivide the developed reserves for the pool between developed producing and developed non- producing. This allocation should be based on the estimator's assessment as to the reserves that will be recovered from specific wells, facilities and completion intervals in the pool and their respective development and production status. (b) Probable Reserves are those additional reserves that are less certain to be recovered than proved reserves. It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. (c) Gross Reserves are defined as the Companys working interest reserves before deduction of any royalties and without including royalty interests. (d) Net Reserves are defined as the Companys working interest reserves after deduction of royalties and including royalty interests. Summary of Pricing and Inflation Rate Assumptions Summaries of the December 31, 2008 pricing and inflation rate assumptions used by McDaniel, an independent qualified reserves evaluator, in the McDaniel Report in calculating the net present value of future net revenue attributable to Paramounts reserves are as follows: Forecast Prices and Costs Thereafter U.S. Henry Hub Gas (US$/MMbtu) 7.25 7.75 8.60 9.35 10.10 2%/year Alberta Aggregator Plantgate (Cdn$/MMbtu) 7.20 7.80 8.25 8.60 8.85 2%/year WTI Crude Oil (US$/Bbl) 60.00 71.40 83.20 90.20 97.40 2%/year Edmonton Light Crude Oil (Cdn$/Bbl) 69.60 83.00 91.40 93.90 96.30 2%/year Edmonton Cond. & Natural Gasolines (Cdn$/Bbl) 71.60 85.00 93.50 96.00 98.50 2%/year Edmonton Butane (Cdn$/Bbl) 51.00 60.80 67.00 68.80 70.50 2%/year Edmonton Propane (Cdn$/Bbl) 44.10 50.80 55.10 56.90 58.40 2%/year Netback Bitumen at Fieldgate (Cdn$/Bbl) 41.35 49.53 54.40 55.93 57.40 2%/year Inflation Rate (%/year) 2 % 2 % 2 % 2 % 2 % 2%/year Exchange Rate (US$/Cdn$) 0.85 0.85 0.90 0.95 1.00 1.00 (1) Exchange rates used to generate the benchmark reference prices in this table. Paramounts weighted average realized prices received for 2008 were $8.64/Mcf for natural gas, $95.76/Bbl for crude oil and $92.96/Bbl for NGLs. Paramounts realized natural gas price is based on prices received at the various markets in which it sells natural gas and is sold in a combination of daily and monthly contracts. The Companys natural gas sales portfolio primarily consists of sales priced at the Alberta spot market, Eastern Canadian markets, and California markets. Paramounts Canadian oil and NGLs sales portfolio primarily consist of sales priced relative to Edmonton Par, adjusted for transportation and quality differentials. The Companys United States oil and NGLs sales portfolio is sold at the lease with differentials negotiated relative to West Texas Intermediate crude oil prices. -20- Reserves Reconciliation The following table sets forth the reconciliation of Paramount's gross reserves by principal product type for the year ended December 31, 2008 using forecast prices and costs. Natural Gas Light & Medium Crude Oil Natural Gas Liquids (Bcf) (MBbl) (MBbl) Proved Probable Total Proved Probable Total Proved Probable Total Canada January 1, 2008 118.8 73.2 192.0 2,606 1,672 4,278 871 388 1,259 Extensions and Discoveries 10.4 6.3 16.7 53 68 121 326 188 514 Technical revisions (11.0) (10.1) (21.1) 400 (408) (8) 89 (51) 38 Acquisitions - Dispositions (1.4) (0.7) (2.1) - - - (1) - (1) Production (21.6) (0.9) (22.5) (613) (1) (614) (247) (2) (250) December 31, 2008 95.2 67.9 163.1 2,446 1,332 3,777 1,038 523 1,561 United States January 1, 2008 0.6 0.2 0.8 2,663 880 3,543 40 14 54 Extensions and Discoveries 0.1 - 0.1 578 185 763 9 5 14 Technical revisions 0.2 (0.1) 0.1 (89) (155) (244) 35 2 37 Acquisitions - Dispositions - Production (0.2 ) - (0.2) (426) (1) (426) (17) - (17) December 31, 2008 0.6 0.2 0.8 2,726 910 3,636 67 21 88 Total Company January 1, 2008 119.3 73.5 192.8 5,269 2,552 7,821 912 402 1,314 Extensions and Discoveries 10.5 6.4 16.9 631 253 884 336 193 528 Technical revisions (10.8 ) (10.2 ) (21.0 ) 311 (562 ) (251 ) 123 (49 ) 74 Acquisitions - Dispositions (1.4) (0.7) (2.1) - - - (1) - (1) Production (21.8 ) (0.9 ) (22.7 ) (1,039 ) (1 ) (1,040 ) (264 ) (2 ) (266 ) December 31, 2008 95.8 68.1 163.9 5,172 2,241 7,413 1,106 543 1,649 -21- Additional Information Relating to Reserves Data Undeveloped Reserves Proved The following table summarizes the Company's gross proved undeveloped reserves for the three most recent financial years, using forecast prices and costs. Product Type Natural Gas (Bcf) 22.7 14.7 3.9 Light and Medium Crude Oil (MBbl) 251 56 10 Natural Gas Liquids (MBbl) 46 50 - Reserves are classified as proved undeveloped if they are expected to be recovered from new wells on previously undrilled acreage with untested reservoir characteristics, or they are reserves from existing wells that require major capital expenditures to bring them on production. Substantially all of the Companys 2008 proved undeveloped reserves related to the Chain-Delia area in Southern, where the Company plans to develop reserves during the third quarter of 2009. Probable The following table summarizes the Company's gross probable undeveloped reserves for the three most recent financial years, using forecast prices and costs. Product Type Natural Gas (Bcf) 36.0 21.9 21.7 Light and Medium Crude Oil (MBbl) 512 11 5 Natural Gas Liquids (MBbl) 221 (1) - Reserves are classified as probable undeveloped when analysis of drilling, geological, geophysical and engineering data does not demonstrate them to be proved under current technology and existing economic conditions; however, this analysis does suggest that there is a likelihood of their existence and future recovery. Paramounts development plan for its probable undeveloped reserves includes a 2.7 Bcf natural gas and 5 Mbbls of oil development at Chain-Delia during the third quarter of 2009. Paramount currently does not have plans to develop the 19.0 Bcf of natural gas at Peerless Lake and Liard West in the next two years due to the higher risk profile of these properties compared to other development projects currently identified in the Company's portfolio of assets. -22- Future Development Costs The following table provides the undiscounted estimated future development costs using forecast prices and costs deducted in the calculation of future net revenue. Future Development Costs (undiscounted, $ millions) Reserve Category 2009E 2010E 2011E 2012E 2013E Canada Proved 30.4 8.3 - 0.1 - Proved plus Probable 36.7 41.8 21.6 2.3 - USA Proved - Proved plus Probable - Paramount expects that funding for future development costs will come from the Company's working capital, cash flow, credit facilities, and, in some cases, equity or debt issues and the sale of non-core assets. Paramount does not anticipate that the costs of funding referred to above will materially affect the disclosed reserves and future net revenues of the Company or will make the development of any of the Companys properties uneconomic. Other Oil and Gas Information Oil and Gas Properties and Wells For a description of Paramounts important properties, plants and facilities, see NARRATIVE DESCRIPTION OF THE BUSINESS  MAJOR PROPERTIES. As at December 31, 2008, Paramount had an interest in 1,598 gross (849.8 net) producing and non-producing oil and natural gas wells as follows: Producing Non -producing Gross Net Gross Net Crude oil wells Alberta 133 62.0 56 24.7 British Columbia   2 0.8 Northwest Territories 8 7.2 14 11.5 Montana 27 18.2 5 2.4 North Dakota 59 37.2 11 8.6 Subtotal 227 124.6 88 48.0 Natural gas wells Alberta 781 409.0 340 200.6 British Columbia 30 8.3 33 21.7 Saskatchewan 4  4 4.0 Northwest Territories 11 9.8 35 19.8 Montana 29 2.7 8 0.5 Other   8 0.8 Subtotal 855 429.8 428 247.4 Total 1,082 554.4 516 295.4 Non-producing wells are wells which Paramount considers capable of production but which, for a variety of reasons including but not limited to a lack of markets and lack of development, cannot be placed on production at the present time. Gross wells means the number of wells in which Paramount has a working interest or royalty interest. Net wells means Paramounts gross wells multiplied by Paramount's percentage working interest therein. -23- Properties With and Without Attributed Reserves The following table sets forth Paramounts land position at December 31, 2008. The Company's holdings at December 31, 2008, totaled approximately 2,351,885 gross acres, (1,540,127 net acres). Approximately 75 percent of the Company's gross land holdings are considered undeveloped and approximately 72 percent of the undeveloped land is located in Alberta. Acreage Assigned Reserves Undeveloped Land Gross Net Gross Net Alberta 502,484 257,647 1,269,427 862,489 British Columbia 37,479 15,723 225,930 187,899 Northwest Territories 36,177 29,617 133,989 76,070 Montana 6,418 4,086 42,720 15,150 North Dakota 13,847 12,039 72,858 72,695 Other 1,926 - 8,630 6,712 Total Gross acres means the total acreage in which Paramount has working interests or royalty interests. Net acres means Paramounts gross working interest acres multiplied by Paramounts working interest therein. As of December 31, 2008, Paramount had approximately 303,829 gross acres (186,357 net acres) of undeveloped lands due to expire in 2009. Of the total, approximately 299,714 gross acres (183,318 net acres) are in Canada, with the remainder in the United States. Paramounts land position includes 174,040 acres of oil sands leases which are prospective for production from the oil sands or carbonate bitumen trends. See RESOURCES AND RELATED INFORMATION. Forward Contracts The nature of Paramount's operations results in exposure to fluctuations in commodity prices, currency exchange rates and interest rates. Paramount monitors and, when appropriate, utilizes derivative financial instruments and/or physical delivery contracts to hedge its exposure to these risks. Paramounts financial contracts and/or future commitments are disclosed in its audited consolidated financial statements as at and for the year ended December 31, 2008 which can be found under the Companys profile on the SEDAR website at www.sedar.com . As part of normal business operations, Paramount has entered into a number of short-term and long-term pipeline transportation commitments. Paramount generally enters into firm pipeline capacity commitments for its natural gas production as opposed to interruptible service. The Company closely monitors the daily production from all of its plants to ensure that contractual obligations are met. After balancing contractual obligations, natural gas sales are directed to the highest netback market. At December 31, 2008, Paramount had long-term natural gas transportation commitments to deliver 19,592 MMBtu/d until 2023 to the Malin delivery point in California. The tariff rate for this commitment is adjusted annually and was $0.60/MMBtu as of December 31, 2008. This long-term transportation commitment exceeds Paramounts expected future natural gas production of its proved reserves based on the December 31, 2008 McDaniel Report using forecast prices and costs, by up to 18 MMbtu/d by 2023. Paramount expects to fulfill its pipeline commitments through its ongoing exploration and development activities; however, the Company could experience a financial loss and operations could be adversely affected if Paramount is unable to fulfill its long-term natural gas transportation commitments. Additional disclosure related to such transportation commitments can be found in the Companys Managements Discussion and Analysis, which can be found under the Companys profile on the SEDAR website at www.sedar.com. -24- Abandonment and Reclamation Costs Abandonment and reclamation costs are estimated by Paramount taking into consideration the costs associated with remediation, decommissioning, abandonment and reclamation, as well as the salvage values of existing equipment. These costs are adjusted to reflect working interests held, and are time discounted in accordance with the requirements of NI 51-101. Costs and salvage values are attributed individually to particular assets and aggregated to determine total liability. In estimating these costs and salvage values, reference is made to historical costs and values, internal estimates, third party environmental reports, and publications including the Energy Resources Conservation Board (Alberta) Directives 006 and 011, as well as the Material Price Catalogue (published annually by the Petroleum Accountants Society of Canada). If these third party estimates are believed to be low, higher internally generated estimates are used, based on previous experience including internal expenditures and spill reports. As at December 31, 2008, the Company had approximately 1,520 net wells, including service wells, for which abandonment and reclamation costs are expected to be incurred. The Company's estimates of abandonment and reclamation costs, net of estimated salvage value, for surface leases, wells, facilities, pipelines, and roads undiscounted and discounted at 10 percent, are $177.9 million and $70.4 million, respectively. The future net revenue disclosed in this annual information form does not contain an allowance for abandonment and reclamation costs for surface leases, facilities and pipelines. The McDaniel Report deducted $40.7 million (undiscounted) and $16.6 million (10 percent discount) for downhole abandonment costs for wells only (forecast prices and costs case). It is not expected that any material amounts with respect to abandonment and reclamation costs will be incurred in the next three years. Tax Horizon Based on the current tax regime, and the Company's available tax pools and anticipated level of operations, Paramount does not expect to be cash taxable in the near future. Costs Incurred The following table summarizes, for the periods indicated, the costs incurred by Paramount for property acquisitions and exploration and development costs. Cost Type ($ millions) Q4 Q3 Q2 Q1 Acquisitions (corporate and property) Proved properties 0.3   0.3  Unproved properties 22.4 12.3 1.2 6.6 2.3 Exploration 30.4 8.1 4.8 (0.4 ) 17.9 Development (including facilities) 135.8 55.0 26.5 9.3 45.0 Total Excludes corporate asset capital expenditures (e.g. computer hardware, furniture and fixtures, etc.), and drilling rig capital expenditures. Of the annual cost incurred, $70.0 million was spent in the Companys United States operations ($3.0 million on unproved properties, $6.4 million on exploration, and $60.6 million on development (including facilities)). -25- Exploration and Development Activities The following table summarizes the results of Paramount's drilling activity for the year ended December 31, 2008. The working interest in certain of these wells may change after payout. Gross Net Development Wells Gas 27 10.1 Oil 21 15.3 Service - - Dry 1 0.6 Oilsands evaluation - - Subtotal 49 26.0 Exploratory Wells Gas 16 9.7 Oil 4 1.2 Dry 2 1.5 Subtotal 22 12.4 Total Wells 71 38.4 Gross wells means the number of wells in which Paramount has a working interest or a royalty interest. Net wells means the aggregate number of wells obtained by multiplying each gross well by Paramount's percentage working interest therein. Development well is a well drilled within or in close proximity to a discovered pool of petroleum or natural gas. Includes 11 gross (7.8 net) oil development wells and 5 gross (4.9 net) oil exploratory wells drilled in the United States by Paramount. Exploratory well is a well drilled either in search of a new and as yet undiscovered pool of petroleum or natural gas or with the expectation of significantly extending the limit of a pool that is partly discovered. Paramount's 2009 exploration and development budget is $90 million, excluding land purchases. The 2009 budget will focus on the development of deep gas opportunities in the Kaybob area, and exploration and facility development in Grande Prairie. The exploration and development budget also includes an allocation to maintain coal bed methane production at Chain. In addition to the exploration and development budget, the Company has budgeted $2.0 million for further oil sands delineation wells in the Hoole area and $8.0 million for the completion of the third drilling rig. The Company has flexibility within its current capital plan to increase or decrease spending, depending upon future economic conditions. -26- Production Estimates The following table summarizes the total estimated production for 2009 from the McDaniel Report using forecast prices and costs. The forecast prices used are derived from the McDaniel Report and are outlined above. Estimated Production (Gross) ( 1) Proved Probable Canada Natural Gas (MMcf) 19,775 2,260 Light and Medium Crude Oil (MBbl) 661 60 Natural Gas Liquids (MBbl) 295 26 Total Canada (MBoe) 4,251 462 USA Natural Gas (MMcf) 146 11 Light and Medium Crude Oil (MBbl) 438 24 Natural Gas Liquids (MBbl) 15 1 Total USA (MBoe) 477 27 Total Production (MBoe) 4,728 489 (1) Gross production represents Company working interest before deduction of royalties. Production History The following table summarizes daily sales volume results for Paramount before the deduction of royalties on a quarterly and annual basis for 2008 . Q4 Q3 Q2 Q1 SALES - Canada Natural Gas (MMcf/d) 60.6 53.0 56.9 67.3 65.4 Light and Medium Crude Oil (Bbl/d) 1,630 1,457 1,669 1,635 1,783 Natural Gas Liquids (Bbl/d) 770 599 740 820 899 SALES - United States Natural Gas (MMcf/d) 0.4 0.4 0.4 0.4 0.4 Light and Medium Crude Oil (Bbl/d) 1,135 1,129 1,207 1,102 1,086 Natural Gas Liquids (Bbl/d) 59 113 41 54 43 SALES - Total Natural Gas (MMcf/d) 61.0 53.4 57.3 67.7 65.8 Light and Medium Crude Oil (Bbl/d) 2,765 2,586 2,876 2,737 2,869 Natural Gas Liquids (Bbl/d) 829 712 781 874 942 As required by NI 51-101, natural gas production volumes are measured in marketable quantities, with adjustments for heat content and transportation reflected in the reported natural gas price. -27- The following table summarizes Paramounts average netbacks, by product, on a quarterly and annual basis for 2008. Netback  2008 Q4 Q3 Q2 Q1 Natural gas ($/Mcf) Revenue 7.43 8.65 10.54 7.68 Royalties ) (0.89 ) (1.01 ) (1.52 ) (1.45 ) Operating expense ) (3.01 ) (1.73 ) (1.86 ) (3.36 ) Transportation ) (0.69 ) (0.65 ) (0.55 ) (0.59 ) Netback 2.84 5.26 6.61 2.28 Settlements of financial commodity contracts 2.89 (0.84 ) (1.11 )  Netback including settlements of financial commodity contracts 5.73 4.42 5.50 2.28 Conventional oil ($/Bbl) Revenue 59.84 114.10 117.09 89.56 Royalties ) (8.63 ) (17.30 ) (18.56 ) (11.79 ) Operating expense ) (10.24 ) (7.32 ) (10.52 ) (12.84 ) Production tax ) (2.46 ) (3.35 ) (3.07 ) (2.38 ) Transportation ) (2.11 ) (1.58 ) (1.13 ) (1.36 ) Netback 36.40 84.55 83.81 61.19 Settlements of financial commodity contracts 118.64 (20.58 ) (24.34 ) (8.49 ) Netback including settlements of financial commodity contracts 155.04 63.97 59.47 52.70 Natural gas liquids ($/Bbl) Revenue 60.79 107.27 110.73 89.05 Royalties ) (8.80 ) (30.28 ) (19.03 ) (18.16 ) Operating expense ) (11.40 ) (9.75 ) (12.56 ) (9.30 ) Production tax ) (0.90 ) (0.42 ) (0.47 ) (0.29 ) Transportation ) (2.11 ) (1.68 ) (0.07 ) (1.78 ) Netback 37.58 65.14 78.60 59.52 (1) United States operations included in the table were: ($/boe) Q4 Q3 Q2 Q1 Revenue 55.78 104.94 107.97 84.00 Royalties ) (8.08 ) (15.33 ) (15.81 ) (14.62 ) Operating expense ) (19.67 ) (13.73 ) (15.59 ) (12.56 ) Production tax ) (6.28 ) (7.63 ) (7.98 ) (5.63 ) Transportation - Netback 21.75 68.25 68.59 51.19 As required by NI 51-101, natural gas production volumes are measured in marketable quantities, with adjustments for heat content and transportation reflected in the reported natural gas price. Operating costs include all costs related to the operation of wells, facilities and gathering systems. Processing revenue has been deducted from these costs. -28- The following table summarizes sales volumes by Paramount's COUs for the year ended December 31, 2008. Light and Medium Natural Gas Crude Oil Natural Gas Liquids (MMcf) (MBbl) (MBbl) Kaybob 6,655 26 185 Grande Prairie 3,543 163 67 Northern 6,651 268 12 Southern 5,160 555 38 Other 325 - 1 Total -29- RESOURCES AND RELATED INFORMATION Paramount retained McDaniel to evaluate and prepare reports on 100 percent of its oil sands resources in the Hoole area of Alberta, covering approximately 48 continuous sections (30,680 acres) situated within the western part of the Athabasca Oil Sands region (the Hoole Oil Sands). At the time of the evaluation, Paramount had drilled seven oil sands evaluation wells at Hoole over the past five years to evaluate the Wabiskaw and Grand Rapids formations. In connection with the evaluation, over 190 other wells (including the seven wells drilled by Paramount), located on both Paramounts acreage and on third party oil sands acreage in proximity to the Hoole Oil Sands Properties, were examined by McDaniel to evaluate the reservoir formation and bitumen recovery. The McDaniel evaluation was prepared with an effective date of August 1, 2008, in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (COGE Handbook) and the resource definitions contained in NI 51-101, and was based on McDaniels forecast prices and costs as of July 1, 2008. At year end, Paramount retained McDaniel to prepare a sensitivity analysis of the present net worth values of the Hoole Oil Sands using August 1, 2008 estimated resource volumes and McDaniels December 31, 2008 forecast prices. The following tables set forth the results of the McDaniels estimated resource volumes and estimated initial and fully developed production from the Hoole Oil Sands as at August 1, 2008, and estimated present worth values of the Hoole Oil Sands as at December 31, 2008. Columns and rows may not add in the following tables due to rounding. All evaluations of and sensitivity analysis related to future net revenue are stated prior to any provision for interest costs or general and administrative costs and after the deduction of estimated future capital expenditures. Royalties have been calculated based on Albertas New Royalty Framework which came into effect on January 1, 2009. It should not be assumed that the estimated future net revenues shown below are representative of the fair market value of Paramounts Hoole Oil Sands. There is no assurance that such price and cost assumptions will be attained and variances could be material. The bitumen recovery and resource estimates provided herein are estimates only. There is no certainty that it will be commercially viable to produce any portion of the resources and there is no guarantee that the estimated resources or any resources will be recovered. Actual resources may be greater than or less than the estimates provided herein. -30- Resources Information The following table summarizes Paramounts Hoole Oil Sands resources evaluated by McDaniel with an effective date of August 1, 2008, based on McDaniels forecast prices and costs as of July 1, 2008, and the estimated initial and fully developed production from the Hoole Oil Sands. Fully Contingent Initial Developed Resources Production Production Category / Level of Certainty (MBbl) (Bbl/d) (Bbl/d) High Estimate 645,033 30,000 70,500 Best Estimate 458,229 20,000 50,000 Low Estimate 294,449 15,000 32,250 (1) Represents the Companys share of recoverable volumes before deduction of royalties. (2) Contingent resources are those quantities of bitumen estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but are classified as a resource rather than a reserve due to one or more contingencies, such as the absence of regulatory approvals, detailed design estimates or near term development plans. Contingent bitumen resources were determined based on exploitation using a conventional Steam-Assisted Gravity Drainage development scenario. (3) These estimates assume that initial production will commence in 2012 and fully developed production will be reached in 2013. (4) It should be noted that there may be significant risk that Contingent Resources will not achieve commercial production, however a range of potentially recoverable quantities is presented independent of such risk. A low estimate indicates a conservative estimate. It is likely that the actual remaining quantities recovered will exceed the low estimate. A best estimate indicates a most likely estimate. It is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate. A high estimate indicates an optimistic estimate. It is unlikely that the actual remaining quantities recovered will exceed the high estimate. Net Present Value of Future Net Revenue  Forecast Prices and Costs The following sensitivity table summarizes the net present values of future net revenue attributable to Paramounts Hoole Oil Sands resources evaluated by McDaniel effective August 1, 2008 and updated for McDaniels December 31, 2008 forecast prices (see RESERVES AND OTHER OIL AND GAS INFORMATION for McDaniels December 31, 2008 forecast prices). The net present values are reported before income tax and have been discounted using rates of 0 percent, 5 percent, 10 percent, 15 percent and 20 percent as well as on a net unit value basis at a discount rate of 10 percent before income taxes. Future Net Revenue does not represent fair market value. Net Present Value of Future Net Revenue (1) ($millions) NPV (1) Discounted Before Income Tax (discounted at) at 10% Category / Level of Certainty 0 % 5 % 10 % 15 % 20 % ($/Bbl) High Estimate 13,966 5,580 2,434 1,089 451 3.77 Best Estimate 8,710 3,383 1,378 528 133 3.01 Low Estimate 4,631 1,677 581 127 (75 ) 1.97 (1) All net present values are calculated assuming exploitation using a Steam-Assisted Gravity Drainage development scenario and natural gas is used as a fuel for steam generation. (2) It should be noted that there may be significant risk that Contingent Resources will not achieve commercial production, however a range of net present values of future net revenue is presented independent of such risk. A low estimate indicates a conservative estimate. It is likely that the actual remaining quantities recovered will exceed the low estimate. A best estimate indicates a most likely estimate. It is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate. A high estimate indicates an optimistic estimate. It is unlikely that the actual remaining quantities recovered will exceed the high estimate. -31- Future Net Revenue  Forecast Prices and Costs The following sensitivity table summarizes the total undiscounted future net revenue attributed to Paramounts Hoole Oil Sands resources evaluated by McDaniel effective August 1, 2008 and updated for McDaniels December 31, 2008 forecast prices. ($ millions) Low Estimate Best Estimate High Estimate Future Revenue 21,431 33,392 47,262 Royalties 3,296 5,992 9,412 Operating Costs 8,223 11,192 13,857 Development Costs 5,200 7,374 9,841 Well Abandonment Costs 80 125 186 Future Net Revenue Before Income Tax 4,631 8,710 13,966 (1) It should be noted that there may be significant risk that Contingent Resources will not achieve commercial production, however a range of future net revenue is presented independent of such risk. A low estimate indicates a conservative estimate. It is likely that the actual remaining quantities recovered will exceed the low estimate. A best estimate indicates a most likely estimate. It is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate. A high estimate indicates an optimistic estimate. It is unlikely that the actual remaining quantities recovered will exceed the high estimate. Oil Sands Development The Company has extensive non-producing oil sands leases that are prospective for in situ oil sands recovery projects. Paramount did not drill any evaluation wells at Hoole between August 1, 2008 and December 31, 2008. Since January 1, 2009, Paramount has drilled an additional seven oil sands evaluation wells to further delineate the reservoir and contingent resources of bitumen in the Grand Rapids formation. The Company currently does not plan to drill any further oil sands evaluation wells this year. In addition to the Hoole area, Paramount owns another 224 sections (143,360 acres) of oil sands leases within the Athabasca Oil Sands region, the majority of which are prospective for bitumen from the Grosmont formation in the Carbonate Bitumen Trend. These leases have not been independently evaluated. -32- GENERAL Competitive Conditions Competitive conditions affecting Paramount are described under the section RISK FACTORS of this annual information form. Employees At December 31, 2008, Paramount had 135 full-time head office employees and 56 full-time employees at field locations. The Company also engages a number of contractors and service providers. Paramounts compensation of full-time employees includes a combination of salary, cash and/or stock bonuses, benefits and participation in either a stock-based compensation plan or a Company-assisted share purchase savings plan. Amounts contributed by Paramount are utilized by the plan trustee to purchase shares of the Company under the stock incentive plan and savings plan. Environmental Protection The oil and natural gas industry is governed by environmental requirements under both Canadian federal, provincial and municipal, and United States federal, state and county laws, regulations and guidelines, which restrict and/or prohibit the release of emissions or pollutants and regulate the storage, handling, transportation and disposal of various substances produced or utilized in association with oil and gas industry operations. The tenet of Paramounts environmental policy is to protect the environment, maintain public health and safety, and comply with all applicable environmental laws, regulations and standards. Paramount will do all that it reasonably can to ensure that sound environmental, health and safety practices are followed in all of its operations and activities. Paramounts environmental, health and safety programs are guided by a committee of the board of directors, comprised of three non-management directors of the Company, to ensure that this policy is supported. These programs apply to all employees of Paramount. The Company monitors all activities and makes reasonable efforts to ensure that companies who provide services to Paramount will operate in a manner consistent with its environmental policy. (See RISK FACTORS). See OTHER OIL AND GAS INFORMATION  ABANDONMENT AND RECLAMATION COSTS for the Company's estimates of its abandonment and reclamation costs. -33- DIRECTORS AND OFFICERS The following information is provided for each director and executive officer of Paramount as at the date of this annual information form: DIRECTORS Director Name and Municipality of Residence Since Principal Occupation for Past Five Years Clayton H. Riddell 1978 Chairman of the Board and Chief Executive Calgary, Alberta, Canada Officer of Paramount James H.T. Riddell 2000 President and Chief Operating Officer of Calgary, Alberta, Canada Paramount John C. Gorman 2002 Retired Calgary, Alberta, Canada Dirk Jungé, C.F.A. 2000 Chairman & Chief Executive Officer, Pitcairn Bryn Athyn, Pennsylvania, United States Trust Company (a private trust company) David M. Knott 1998 Managing General Partner, Knott Partners, L.P. Syosset, New York, United States (an investment firm) Wallace B. MacInnes, Q.C. 1978 Retired. Previously, Counsel to Gowling Lafleur Calgary, Alberta, Canada Henderson LLP (a national law firm) Violet S.A. Riddell 1978 Business Executive Calgary, Alberta, Canada Susan L. Riddell Rose 2000 President and Chief Executive Officer of Calgary, Alberta, Canada Paramount Energy Operating Corp., a wholly- owned subsidiary of Paramount Energy Trust (a public energy trust) John B. Roy 1981 Independent Businessman. Previously, an Calgary, Alberta, Canada Investment Banker Alistair S. Thomson 1992 Retired. Previously, President, Touche Thomson Sidney, British Columbia, Canada & Yeoman Investment Consultants Ltd. (a private investment firm) Bernhard M. Wylie 1978 Business Executive Calgary, Alberta, Canada Notes: (1) Member of the Compensation Committee of Paramount's board. (2) Mr. Riddell was a director of Jurassic Oil and Gas Ltd. (Jurassic), a private oil and gas company, within one year of such company becoming bankrupt. Jurassic's bankruptcy was subsequently annulled. (3) Member of the Audit Committee of Paramount's board. (4) Member of the Corporate Governance Committee of Paramount's board. (5) Member of the Environmental, Health and Safety Committee of Paramount's board. (6) Messrs C. H. Riddell and J. H. T. Riddell hold executive offices with the general partner and administrator of Trilogy and with MGM Energy. Substantial time is devoted to their offices in Trilogy and MGM Energy, however, they are not paid a salary by Trilogy or MGM Energy therefore such offices are not considered their principal occupation. -34- EXECUTIVE OFFICERS Name and Municipality of Residence Office Principal Occupation for Past Five Years Clayton H. Riddell Chief Executive Officer Chairman of the Board and Chief Executive Calgary, Alberta, Canada Officer of Paramount James H.T. Riddell President and Chief President and Chief Operating Officer of Calgary, Alberta, Canada Operating Officer Paramount Bernard K. Lee Chief Financial Officer Chief Financial Officer of Paramount Calgary, Alberta, Canada E. Mitchell Shier General Counsel and General Counsel and Corporate Secretary, Calgary, Alberta, Canada Corporate Secretary, Manager, Land of Paramount. From 2002 until Manager, Land January 2009, Mr. Shier practiced oil and gas and commercial law as a partner with Heenan Blaikie, (a national law firm) and remains counsel to that firm Note: Messrs C. H. Riddell and J. H. T. Riddell hold executive offices with the general partner and administrator of Trilogy and with MGM Energy. Substantial time is devoted to their offices in Trilogy and MGM Energy, however, they are not paid a salary by Trilogy or MGM Energy therefore such offices are not considered their principal occupation. Prior to Mr. Shiers appointment, Mr. Charles E. Morin held the position of General Counsel and Corporate Secretary, Manager Land. As at December 31, 2008, the directors and executive officers of the Company as a group beneficially owned or controlled, directly or indirectly, 38,055,617 Common Shares, representing approximately 57.0 percent of the 66,740,824 Common Shares outstanding at such date. This calculation excludes 1,352,000 Common Shares held by the Riddell Family Charitable Foundation. Certain directors and officers of Paramount are also directors and/or officers and/or significant shareholders of other companies or entities engaged in the oil and gas business generally and which, in certain cases, own interests in oil and gas properties in which Paramount holds, or may in the future, hold an interest. As a result, situations may arise where such individuals have a conflict of interest. Such conflicts of interest will be resolved in accordance with Paramount's governing corporate statute, the Business Corporations Act (Alberta), and Paramount's internal policies respecting conflicts of interest. The Business Corporations Act (Alberta) requires that a director or officer of a corporation who is party to a material contract or proposed material contract with the corporation, or is a director or an officer of or has a material interest in any person who is a party to a material contract or proposed material contract with the corporation, disclose in writing to the corporation or request to have entered into the minutes of meetings of directors the nature and extent of the director's or officer's interest; and, if a director, that he or she not vote on any resolution to approve the contract, except in certain circumstances. The Business Corporations Act (Alberta) also requires that a corporation's directors and officers act honestly and in good faith with a view to the best interest of the corporation. Paramount's internal policies respecting conflicts of interest require that directors and officers of Paramount avoid putting themselves in a conflict of interest position and, if such a position arises, that disclosure of such position be made so that Paramount can approve or disapprove such position, with disapproved conflict of interest positions requiring immediate cessation by the director or officer. -35- Additionally, certain conflicts of interest could arise as a result of the relationships between Paramount and Trilogy. The directors and officers of Paramount and Trilogy Energy Ltd. have fiduciary duties to manage Paramount and Trilogy Energy Ltd., respectively, in a manner beneficial to Paramount and Trilogy Energy Ltd., respectively. Trilogy Energy Ltd., as administrator of Trilogy, has a duty to administer the affairs of Trilogy with a view to the best interests of Trilogy, and as the general partner of Trilogys partnership, Trilogy Energy Ltd. has a fiduciary duty to manage the partnership in a manner beneficial to all the partners of the partnership, including Trilogy Holding Trust and indirectly, Trilogy. The duties of the directors and officers of Trilogy Energy Ltd. and Paramount to those entities may come into conflict with the interests of Paramounts shareholders. The following individuals hold director and/or officer positions in both Paramount and Trilogy Energy Ltd.: Individual Paramount Trilogy Energy Ltd. Clayton H. Riddell Director, Chairman of the Board and Chief Director and Chairman of the Board Executive Officer James H.T. Riddell Director, President and Chief Operating Director, President and Chief Executive Officer Officer E. Mitchell Shier General Counsel and Corporate
